Citation Nr: 1600283	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-41 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to initial evaluation in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in June 2013.  A statement of the case (SOC) was provided in October 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on October 2014.

In an October 2014 rating decision, the RO increased the Veteran's initial evaluation for his service connected DDD of the lumbar spine to 20 percent disabling.  Applicable law provides that, absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  The disability evaluation that has been assigned by the RO is less than the maximum available benefits that can be awarded.  Because the Veteran did not withdraw his appeal involving the disability rating greater than assigned, this issue remains in appellate status.

This claim was previously before the Board in August 2015, at which time it was remanded for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2)  (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

A remand is required to afford the Veteran with an addendum opinion to the 2015 VA spine examination in accordance with the original instructions of the Board's August 2015 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.

Here, the Board remanded the Veteran's claim in August 2015 in order to provide the Veteran with an additional VA examination.  In this regard, it was specifically noted that in the June 2015 Appellant's Brief, the Veteran's representative argued that the February 2013 VA spine examination report appeared to be erroneous.  While the VA examiner had indicated that the Veteran had experienced incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months due to his back disability, the representative contended that the total duration of the Veteran's flare-ups of back pain was 6 to 12 weeks in a 12-month period.  Specifically, he noted that the Veteran had reported having "severe debilitating episodes of back pain" that occurred 3 to 4 times a year and lasted 2 to 3 weeks.  The Board noted that an "incapacitating episode" as defined by VA regulations is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015) (emphasis added).

Additionally, it was noted that the Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, which considers the Veteran's limitation of motion in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range of motion loss due to pain on use or flare-ups.  Id.   Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  At the February 2013 VA examination, while the VA examiner reported the Veteran's complaints of flare-ups to his back, the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups.  The VA examination was therefore inadequate to this extent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, the Board requested that the Veteran be afforded another VA spine examination that addresses the Veteran's functional ability during flare-ups.  The examiner was also directed to make a finding as to the Veteran's February 2013 reports of "severe debilitating episodes of back pain" that occurred 3 to 4 times a year and lasted 2 to 3 weeks, to the extent that they pertain to incapacitating episodes.

In particular, the extent of any weakened movement, excess fatigability, and incoordination on use was to be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

Further, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Finally, the examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  The examiner should specifically review the Veteran's February 2013 reports of flare-ups, as well as any other medical evidence in the claims file, to determine whether the Veteran's "severe debilitating episodes of back pain" that occurs 3 to 4 times a year and lasts 2 to 3 weeks rises to the level of severity of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

Here, the Veteran was provided with an additional VA examination in September 2015.  The Veteran reported an increase in the frequency of flare-ups, noting they now occurred 3 - 4 times a month lasting from a few days to weeks.  The flare-ups were triggered by simple position changes and overexertion.  He did not have any pain free days, and reported that he works at a sedentary desk job, but had still missed approximately two months of work in the last year due to his low back flare-ups.  The examiner recorded the range of motion for the lumbar spine as 90 degrees of flexion; 20 degrees of left lateral flexion; and 30 degrees in all other planes of movement (i.e., extension, right lateral flexion, and bilateral rotation).  The examiner noted the Veteran with pain in the left lateral flexion and bilateral rotation, but noted it did not result in a functional limitation.  The Veteran was shown with localized tenderness without palpable abnormalities.  The tenderness did not result in abnormal gait or abnormal spinal contour.  There was no additional loss of motion with repetitive movement, but the examiner noted he was unable to comment on the effects of repeated use over time without resorting to speculation.  He was also unable to comment on whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups without speculation.  The examiner noted that there were no additional factors contributing to disability.  Muscle strength was full and there was no muscle atrophy shown.  Deep tendon reflexes and sensory examination were normal.  Straight leg raising was negative, but the Veteran was noted to have radiculopathy.  The examiner noted the Veteran with moderate right and mild left intermittent pain; mild right paresthesias and/or dysesthesias; and mild right numbness.  The Veteran was noted with intervertebral disc syndrome, but the condition was not shown to have required bedrest prescribed by a physician in the last twelve months.  The examiner noted the back condition would impact physical employment, but not sedentary employment.

The Board finds that the results of the 2015 VA examination are inadequate, as it did not fully address the directives of the August 2015 Remand.  Although the VA examiner found that he would have to resort to mere speculation in order to discuss whether pain, weakness, fatigability or incoordination significantly limit
functional ability with repeated use over a period of time or whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups, he did not provide any further rationale as to why this is so, as requested by the Remand directives.  Furthermore, he did not address the issue of the Veteran's February 2013 reports of flare-ups, as well as any other medical evidence in the claims file, to determine whether the Veteran's "severe debilitating episodes of back pain" that occurs 3 to 4 times a year and lasts 2 to 3 weeks rises to the level of severity of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

As such, the claims file should be returned to the 2015 VA examiner so that he may address the aforementioned deficiencies appropriately.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the September 2015 VA spine examination for an addendum opinion. If that examiner is no longer available, the claims file should be sent to a VA examiner of like skill and qualification.  

(a)  In light of the VA examiner's finding that he would have to resort to mere speculation in order to render an opinion on whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups, please provide a rationale as to why this is so as previously requested by the Board Remand directives.  

(b) As previously requested by the Board Remand directives, please review the Veteran's February 2013 reports of flare-ups, as well as any other medical evidence in the claims file, to determine whether the Veteran's "severe debilitating episodes of back pain" that occurs 3 to 4 times a year and lasts 2 to 3 weeks rose to the level of severity of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

3. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




